FILED
                                                                      IN THE OFFICE OF THE
                                                                   CLERK OF SUPREME COURT
                                                                        DECEMBER 23, 2021
                                                                    STATE OF NORTH DAKOTA




                 IN THE SUPREME COURT
                 STATE OF NORTH DAKOTA

                                2021 ND 233

Keith Hehr,                                            Plaintiff and Appellee
  v.
Mary Hehr,                                          Defendant and Appellant

                               No. 20210176

Appeal from the District Court of Stutsman County, Southeast Judicial
District, the Honorable Troy J. LeFevre, Judge.

AFFIRMED.

Per Curiam.

Elisa A. Fischer (argued) and Theresa L. Kellington (on brief), Bismarck, ND,
for plaintiff and appellee.

Alex S. Kelsch, Mandan, ND, for defendant and appellant.
                                 Hehr v. Hehr
                                 No. 20210176

Per Curiam.

[¶1] Mary Hehr appeals the judgment entered by the district court in the
parties’ divorce proceedings, arguing the district court erred in its distribution
of marital property. The distribution of marital property by the district court is
subject to the clearly erroneous standard of review. See Willprecht v.
Willprecht, 2020 ND 77, ¶ 19, 941 N.W.2d 556. We conclude the court’s
distribution of property was not induced by an erroneous view of the law, there
is evidence in the record to support the distribution, and, after a review of the
entire record, we are not left with a definite and firm conviction a mistake has
been made. We summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                        1